 


109 HR 96 IH: Tory Jo's Loophole AMBER Response Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 96 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Graves introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend section 302 of the PROTECT Act to modify the standards for the issuance of alerts through the AMBER Alert communications network. 
 
 
1.Short TitleThis Act may be cited as the Tory Jo's Loophole AMBER Response Act. 
2.Minimum standards for issuance and dissemination of alerts through AMBER Alert communications network Section 302(b) of the PROTECT Act (42 U.S.C. 5791a(b)) is amended by adding at the end the following: 
 
(5)The minimum standards shall, to the maximum extent practicable (as determined by the Coordinator in consultation with State and local law enforcement agencies), allow local law enforcement officials to issue, and to provide for the dissemination of, an alert through the AMBER Alert communications network to facilitate the recovery of an abducted newborn.. 
3.DefinitionTitle III of the PROTECT Act (42 U.S.C. 5791 et seq.) is amended by adding at the end the following: 
 
306.DefinitionFor purposes of this title, the term child means— 
(1)an individual under 18 years of age; or 
(2)a newborn..  
 
